DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 20 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 3-5, 12, 13, 15, 17-21 and 30-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3, 12 and 17 recite “a performance quantity ratio … between 0.8 and 1.5” and “a low fan pressure ratio is less than 1.45”, which are functional capabilities of the claimed turbofan engine.  The performance quantity ratio is dependent upon the performance quantity (i.e. the AN2) value of the low and high pressure turbines.  The AN2 value is a material property related to the strength of a material.  Because the applicant is silent to the material or shape used for the low and high pressure turbines that results in the claimed performance quantity ratio, it cannot be determined that the applicant was in possession of the claimed limitations at the time of filing of the application.  Applicant is also silent to the materials and design of the fan that results in a fan pressure ratio less than 1.45, such that it cannot be determined that applicant possessed the claimed low fan pressure ratio at the time of filing the application.
The above rejection also applies to dependent claims 19, 20, and 30, which further limit the claimed performance quantity ratio.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gray “Energy Efficient Engine Program” in view of Somanath 7,632,064 and McKibbin 5,466,198.
In regards to Independent Claim 1, Gray teaches a turbofan engine (reference engine 4, shown in figure 4.2-6) comprising: a fan rotor (fan rotor in figure 4.2-6 below) driven through a gear reduction (gear in figure 4.2-6 below) by a fan drive turbine section (LPT in figure 4.2-6 below), said fan rotor and said fan drive turbine section rotatable about an engine central longitudinal axis (dashed line in figure 4.2-6 below), and said fan rotor including a plurality of fan blades (24 blades in Table 4.2-II), wherein said gear reduction is a planetary gear system (page 51), said fan drive turbine section has between three and six stages (5 stages, Table 4.2-XI); an outer housing surrounding said plurality of fan blades to define a bypass duct (housing in figure 4.2-6 below); a compressor section including a first compressor section (LPC) and a second compressor section (HPC) downstream of said first compressor section; a two stage second turbine section (HPT comprises two stages, Table 4.2-VIII); wherein said fan drive turbine section has a first exit area at a first exit point and is rotatable at a first speed (LPT comprises an exit area and rotates at a first speed); wherein said two stage second turbine section has a second exit area at a second exit point and is rotatable at a second speed (HPT comprises an exit area and rotates at a second speed), which is faster than the first speed, said first and second speeds being redline speeds (LPT rotates at 6891 rpm in Table 4.2-XI, and HPT rotates at approximately 16672 rpm based upon Rim speed at redline and mean diameter of the HPT in Table 4.2-VIII); wherein a first performance quantity is defined as the product of said first speed squared and the first area (6.6*10^10 in2rpm2 in Table 4.2-XI); wherein a second performance quantity is defined as the product of the second speed squared and the second area (6.0*10^10 in2rpm2 in Table 4.2-VIII); wherein a performance quantity ratio of said first performance 

    PNG
    media_image1.png
    534
    1349
    media_image1.png
    Greyscale

Figure 4.2-6 of Gray
Regarding Dependent Claim 31, Gray in view of Somanath and McKibbin teaches the invention as claimed and discussed above, and Gray further teaches that the performance quantity ratio is above or equal to 1.0 (6.6/6 results in a performance ratio of 1.1).
	Regarding Dependent Claim 32, Gray in view of Somanath and McKibbin teaches the invention as claimed and discussed above, and the Gray further teaches that the low pressure compressor rotates in the same direction as the low pressure turbine (connected by a common shaft in figure 4.2-6 above).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Somanath and McKibbin as applied to claim 32 above, and further in view of Giffin 4,809,498.
	Regarding Dependent Claim 33, Gray in view of Somanath and McKibbin teaches the invention as claimed and discussed above.  However, Gray in view of Somanath and McKibbin does not teach that the high pressure shaft turns in the opposite direction of the low pressure shaft.  Giffin teaches contrarotating high and low pressure shafts (Col. 5, ll. 61-66).  It would have been obvious to one of ordinary skill in the art at the time of invention to rotate the low and high pressure shafts of Gray in view of Somanath and McKibbin in opposite directions, as taught by Giffin, in order to obtain a relative velocity of the combustion gases at the outlet of the turbine blades greater than an absolute velocity of the gas at the inlet of the blades (Col. 3, ll. 36-47).
34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Somanath and McKibbin as applied to claim 32 above, and further in view of Henry 2008/0098718.
Regarding Dependent Claim 34, Gray in view of Somanath and McKibbin teaches the invention as claimed and discussed above.  However, Gray in view of Somanath and McKibbin does not teach that low pressure compressor is driven by the gear reduction at the same speed as the fan.  Henry teaches a gas turbine engine (10), where the gear system (100) is between the first compressor (54) and the fan drive turbine (20), such that the first compressor and fan (24) rotate at the same speed (54 and 24 both connected to 26 in figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to connect the low pressure compressor of Gray in view of Somanath and McKibbin to the fan rotor, as taught by Henry, in order to facilitate operating the first compressor at maximum efficiency (Paragraph [0003]).
Claims 3, 12, 15, 17, 20, 30, 35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gray “Energy Efficient Engine Program” in view of McKibbin.
In regards to Independent Claim 3, Gray teaches a turbofan engine (reference engine 4, shown in figure 4.2-6) comprising: a fan rotor (fan rotor in figure 4.2-6 above) driven through a gear reduction (gear in figure 4.2-6 above) by a fan drive turbine section (LPT in figure 4.2-6 above), said fan rotor and said fan drive turbine section rotatable about an engine central longitudinal axis (dashed line in figure 4.2-6 above), and said fan rotor including a plurality of fan blades (24 blades in Table 4.2-II); wherein said gear reduction is a planetary gear system (page 51), said fan drive turbine section has between three and six stages (5 stages, Table 4.2-XI); a compressor section including a first compressor section (LPC) and a second compressor section (HPC) downstream of said first compressor section; an outer housing surrounding said plurality of fan blades to define a bypass duct (housing in figure 4.2-6 above); a two stage second turbine section (HPT comprises two stages, Table 4.2-VIII); wherein said fan drive turbine section has a first exit area at a first exit point and is rotatable at a first speed (LPT 
	In regards to Independent Claim 12, Gray teaches a turbofan engine (reference engine 4, shown in figure 4.2-6) comprising: a fan (fan in figure 4.2-6 above) having a plurality of fan blades (24 blades in Table 4.2-II); an outer housing surrounding the fan blades to define a 
Regarding Dependent Claim 15, Gray in view of McKibbin teaches the invention as claimed and discussed above, and Gray further teaches that the second turbine section is a two stage turbine section (two stages in Table 4.2-VIII).
In regards to Independent Claim 17, Gray teaches a turbofan engine (reference engine 4, shown in figure 4.2-6) comprising: a fan (fan in figure 4.2-6 above) having a plurality of fan blades (24 blades in Table 4.2-II); an outer housing surrounding the fan blades to define a bypass duct (housing in figure 4.2-6 above defines a bypass duct within the housing); a compressor section (HPC and LPC in Figure 4.2-6 above) in fluid communication with the fan (LPC downstream from fan in figure 4.2-6 above); a turbine section including a fan drive turbine (LPT in figure 4.2-6 above) and a second turbine section (HPT in figure 4.2-6 above); wherein said fan drive turbine section has a first exit area at a first exit point and is rotatable at a first speed (LPT comprises an exit area and rotates at a first speed); wherein said second turbine section has a second exit area at a second exit point and is rotatable at a second speed (HPT comprises an exit area and rotates at a second speed), said first and second speeds being redline speeds (LPT rotates at 6891 rpm in Table 4.2-XI, and HPT rotates at approximately 16672 rpm based upon Rim speed at redline and mean diameter of the HPT in Table 4.2-VIII); wherein a first performance quantity is defined as the product of said first speed squared and 
Dependent Claims 20, 30, 35 and 37, Gray in view of McKibbin teaches the invention as claimed and discussed above, and Gray further teaches that the performance quantity ratio is above or equal to 1.0 (6.6/6 results in a performance ratio of 1.1).
Regarding Dependent Claim 38, Gray in view of McKibbin teaches the invention as claimed and discussed above, and the Gray further teaches that the low pressure compressor rotates in the same direction as the low pressure turbine (connected by a common shaft in figure 4.2-6 above).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of McKibbin as applied to claim 3 above, and further in view of Henry 2008/0098718.
Regarding Dependent Claim 36, Gray in view of McKibbin teaches the invention as claimed and discussed above.  However, Gray in view of McKibbin does not teach that low pressure compressor is driven by the gear reduction at the same speed as the fan.  Henry teaches a gas turbine engine (10), where the gear system (100) is between the first compressor (54) and the fan drive turbine (20), such that the first compressor and fan (24) rotate at the same speed (54 and 24 both connected to 26 in figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to connect the low pressure compressor of Gray in view of McKibbin to the fan rotor, as taught by Henry, in order to facilitate operating the first compressor at maximum efficiency (Paragraph [0003]).
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of  McKibbin as applied to claim 38 above, and further in view of Giffin.
	Regarding Dependent Claim 39, Gray in view of McKibbin teaches the invention as claimed and discussed above.  However, Gray in view of McKibbin does not teach that the high pressure shaft turns in the opposite direction of the low pressure shaft.  Giffin teaches contrarotating high and low pressure shafts (Col. 5, ll. 61-66).  It would have been obvious to one of ordinary skill in the art at the time of invention to rotate the low and high pressure shafts of Gray in view of McKibbin in opposite directions, as taught by Giffin, in order to obtain a .
Claims 4, 5, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gray “Energy Efficient Engine Program” in view of McKibbin as applied to claims 3, 12, and 17 above, and further in view of Somanath 7,632,064.
Regarding Dependent Claims 4, 5, 13 and 18, Gray in view of McKibbin teaches the invention as claimed and discussed above.  However, Gray in view of McKibbin does not teach a mid-turbine frame having a bearing support an outer periphery of a high pressure shaft, and a plurality of vanes.  Somanath teaches a gas turbine (Col. 1, ll. 7-8) with a mid-turbine frame (20), having a bearing supporting an outer periphery of the high pressure shaft (100, in contact with outer periphery of 45 in figure 1), and a plurality of vanes (60, Col 2, l. 11-12).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the turbofan engine of Gray in view of McKibbin with the mid-turbine frame comprising the bearing and vanes of Somanath, in order to optimize the direction of the exhaust entering the low pressure turbine (Col. 2, ll. 11-15).
Regarding Dependent Claim 19, Gray in view of McKibbin and Somanath teaches the invention as claimed and discussed above, and Gray further teaches that the performance quantity ratio is above or equal to 1.0 (6.6/6 results in a performance ratio of 1.1).
Claims 21 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Gray “Energy Efficient Engine Program” in view of McKibbin as applied to claim 20 above, and further in view of Gunston “Jane’s Aero-Engines”.
Regarding Dependent Claim 21, Gray in view of McKibbin teaches the invention as claimed and discussed above.  However, Gray in view of McKibbin does not teach that low pressure shaft rotates in a first direction, and the fan and high pressure shaft rotate in a second opposed direction.  Gunston teaches using a geared turbofan engine (figure on pg 511) with turbines turning in opposed directions (LP Turbine paragraph on pg 512), and a fan turning in a 
Regarding Dependent Claim 40, Gray in view of McKibbin and Gunston teaches the invention as claimed and discussed above, and Gray further teaches that the performance quantity ratio is above or equal to 1.0 (6.6/6 results in a performance ratio of 1.1).
Regarding Dependent Claim 41, Gray in view of McKibbin and Gunston teaches the invention as claimed and discussed above, and Gray further teaches that the turbofan engine is a two spool engine (high and low pressure shafts) including a first and second spool, said first spool comprising the first compressor section and the fan drive turbine section (low pressure shaft), and said second spool comprising the second compressor section and the second turbine section (high pressure shaft, see shafts connecting high and low pressure section in figure 4.2-6 above).
Regarding Dependent Claim 42, Gray in view of McKibbin and Gunston teaches the invention as claimed and discussed above, and Gray further teaches that the fan drive turbine section has a greater number of stages than the first compressor section (LPC comprises 3 stages as modified by McKibbin above, and LPT comprises 5 stages in Table 4.2-XI of Gray).
Regarding Dependent Claim 43, Gray in view of McKibbin and Gunston teaches the invention as claimed and discussed above, and Gray further teaches a performance ratio of 1.1 (see rejection above).  However, Gray in view of McKibbin and Gunston does not teach that the performance quantity ratio is between 1.0 and 1.075.  The value disclosed by Gray (1.1) is very close to, but does not fall within the claimed range of 1.0 to 1.075, such that a prima facie case In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).
Claims 44 are rejected under 35 U.S.C. 103 as being unpatentable over Gray “Energy Efficient Engine Program” in view of McKibbin and Gunston as applied to claim 43 above, and further in view of Somanath 7,632,064.
Regarding Dependent Claim 44, Gray in view of McKibbin and Gunston teaches the invention as claimed and discussed above.  However, Gray in view of McKibbin and Gunston does not teach a mid-turbine frame having a bearing support an outer periphery of a high pressure shaft, and a plurality of vanes.  Somanath teaches a gas turbine (Col. 1, ll. 7-8) with a mid-turbine frame (20), having a bearing supporting an outer periphery of the high pressure shaft (100, in contact with outer periphery of 45 in figure 1), and a plurality of vanes (60, Col 2, l. 11-12).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the turbofan engine of Gray in view of McKibbin and Gunston with the mid-turbine frame comprising the bearing and vanes of Somanath, in order to optimize the direction of the exhaust entering the low pressure turbine (Col. 2, ll. 11-15).
Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Gray “Energy Efficient Engine Program” in view of McKibbin, Gunston, and Somanath as applied to claim 44 above, and further in view of Schilling 7,694,505.
Regarding Dependent Claim 45, Gray in view of McKibbin, Gunston, and Somanath teaches the invention as claimed and discussed above.  However, Gray in view of McKibbin, Gunston, and Somanath does not teach that the low pressure compressor has 8 stages.  
Regarding Dependent Claim 46, Gray in view of McKibbin, Gunston, Somanath, and Schilling teaches the invention as claimed and discussed above, and Gray further teaches that the low pressure turbine includes five stages (Table 4.2-XI).
Regarding Dependent Claim 47, Gray in view of McKibbin, Gunston, Somanath, and Schilling teaches the invention as claimed and discussed above, and Gray further teaches that the fan has fewer than 26 fan blades (24 blades in 4.2-II).

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Gray is silent to AN2 being measured at the exits of the turbine sections, Examiner disagrees.  AN2 is a function of the maximum strength of the blades, and is greatest where the turbine section is at its maximum diameter, which is at the exits of the low and high pressure turbine sections in Gray.  Mattingly discloses the AN2 value at the exit of each stage of a turbine in Table 8.E7, not the AN2 value for the entire turbine section.
With regards to applicant’s argument that Gray does not measure the pressure ratio across the fan blades alone, Examiner disagrees.  Table 4.2-II of Gray discloses both an outer diameter and inner diameter pressure ratio for the fan that are 1.30 and 1.10 respectively.
With regards to applicant’s argument that candidate 2 of Gray is not enabled, Examiner disagrees.  The candidates of Gray were designed according to the predicted advances in 
With regards to applicant’s argument that the overall pressure ratio and combustor exit temperature were not enabled by Gray at the date of disclosure of the instant application, Examiner disagrees. The test for enablement is not whether the invention is in production, but whether it is possible to produce given the disclosed structure and materials available. In the case of the combustor exit temperature disclosed by Gray of 1329 degrees Celsius (Table 4.2-XII), there are many materials that can withstand such temperatures, such as silicon carbide, which can withstand temperatures of more than 2700 degrees Celsius. The overall pressure ratio is the change in pressure from the intake of the fan to the outlet of the high pressure compressor, which is a function of the design and operational speed of the fan and compressor sections. Candidate 1 of Gray shows the design of the compressor sections and flow paths used to achieve the overall pressure ratio disclosed by Gray, such that it is enabled. The test for enablement is not whether the engine is in use, or that the design is practical or cost effective for production.
With regards to applicant’s arguments that the Federal Circuit Decision of Raytheon Techs. Corp v. General Electric Co is evidence that the invention of Gray is not enabled because materials did not exist at the time, Examiner disagrees.  The Federal Circuit Decision does not apply to the instant rejection because the petitioner failed to argue that the prior art reference of Knip was enabled in the case of Raytheon Techs. Corp v. General Electric Co; 
With regards to applicant’s argument that placing a mid-turbine frame and vane between turbine sections necessarily changes the structure and shape of the turbine sections, Examiner disagrees.  Somanath is only being relied upon to place a mid-turbine frame between the turbine sections, not to modify the design of the turbine sections.
	With regards to applicant’s argument that the functional capabilities of the engine are structural features of the engine, Examiner disagrees.  The functional capabilities of an engine, in this case, the fan pressure ratio across the fan blades alone, and the performance quantity ratio, which depends upon both the rotational speed and area of the turbine sections, are a function of the materials used and structure of the engine.  Applicant is claiming the functional results of a geared turbofan engine, but has not disclosed the material or structure that allows those results to be achieved.  Applicant has argued that the applied prior art is incapable of achieving the functional capabilities claimed, which are taught in the prior art, but has disclosed no material or structure that would allow the instant invention to achieve those functional capabilities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741